Lumpkin, Justice.
The nature of this case may be gathered from the recitals in the head-notes, there being no substantial conflict, in so far as they relate to the facts, between the one announced by a majority of the court and those in which Justice Atkinson expresses his dissent to the judgment rendered. We differed, however, in applying the law to the facts.
Unless the railway company was negligent relatively to the child who was injured, he was not entitled to recover. It was not, as to him, negligent unless it violated some duty which it owed to him with reference to the particular act by which the injury was occasioned. It cannot be denied that a railway company has an undoubted right to shift and move freight-cars at its pleasure upon the tracks in its yard; nor that under ordinary circumstances, it would be *167under no obligation to keep a watcb upon the movement of these cars for the purpose of preventing an injury to a ■child, or any other person, who might casually happen to be upon one of the tracks when a car was set in motion.
It is insisted, however, that as the plaintiff was one of a large number of children who were permitted by the company to enter its yard for the purpose of carrying meals to their fathers, who were employees in the service of the ■company; and that as it was known to the company these ■children were likely to be in the yard at, or about, the dinner hour, and would probably go under standing cars, it ■owed to them a duty of seeing to it that such cars were not .suddenly put in motion so as to endanger their lives or limbs. We do not think that the mere permission by the company for these children to enter its yard for the purpose stated, carried with it, under all conceivable circum•stances, a duty so sweeping as this, there being a perfectly safe way for the children to pass and repass while in the yard, without going upon the tracks where cars were standing, and no occasion for their going under the cars at all. Certainly the invitation by the company to the children, if the above mentioned permission or license may properly be so termed, did not contemplate that they should go under, or so near to, these cars as to become in danger. But it is said the company might have foreseen that, because of their indiscretion and want of judgment arising from their tender years, these children were liable to exceed the license they actually had, and that the company ought, accordingly, to have taken the proper precautions to insure their safety in case they should do so. Granting that this would be true, if the injury to the plaintiff had happened' while things were going on in the usual and ordinary way in the company’s yard, we feel constrained to hold that this particular injury was, at last, the result of a mere casualty. Conceding, for the sake of the argument; the ■company was under a duty, in the usual course of its busi*168ness in its yard, to see that a car was not put in motion while one of these children was under it, or just in front of" it, it would then have to take the chances of. becoming-liable for an injury resulting in this way; but we do not-think the company was under the burden of taking all the chances of what occurred in the present case. It had nothing to do with the throwing of the ball; it could not foresee^ or prevent the ball’s going under the car, or .anticipate-that the child would be attracted by it and would rapidly follow it. It does not appear that the servants of the company by whom the car was put in motion actually knew, had reason to know, or were in a position to discover, that-the child was under the car at the time it received the impetus which sent it forward. Indeed, the engineer handling the locomotive attached to the train of cars which came in contact with the standing car, was a considerable-distance from the latter when the train struck it. Taking' all the facts together, the Chief Justice and the writer are-of the opinion that they constituted an emergency not reasonably to be anticipated, and that the unexpected catastrophe resulting from the movement of the car at the precise moment when the plaintiff was exposed to danger-should be treated as a mere accident. The particular combination of circumstances by which his injury was occasioned would very rarely exist. Just such a thing as this-would not probably occur once in ten years, though hundreds of children should, during that period, enter the company’s yard for the purpose above mentioned. It cannot, we are .quite sure, be fairly insisted that to guard against' and prevent a calamity of this kind, any higher or greater-degree of diligence should be required of the company than ordinary diligence. There is no rule of law, nor any precedent, which, in our opinion, would justify a court in holding that the company, in view of its relations to the-plaintiff, under all the circumstances disclosed by the evidence, was bound to exercise more than ordinary care for-*169his safety. Assuming the correctness of this position, it follows that if, in order to make the company liable, the rule of extraordinary diligence must be put upon it, there could be no lawful recovery. .We are satisfied that nothing short of “that extreme care and caution which very prudent and thoughtful persons” would have exercised under like circumstances could have enabled the company to foresee, guard against and prevent all the different occurrences from which the injury resulted. In our opinion, it was not less careful as to the protection and safety of the plaintiff than persons of ordinary prudence would have been. It seems clear, at any rate, that it was at least as prudent in this respect as the child’s own father. We do not mean to even intimate that if the latter had been negligent, his negligence would have been imputable to the child. The idea we intend to convey is, that the same facts which show ordinary diligence on the father’s part are available to show a like degree of diligence on the part of the company; and we think the evidence in this case establishes that degree of diligence as to both. This being so, the company did not violate any duty it owned the plaintiff, and, consequently, should not have been held liable. As requiring it to exercise for his protection extraordinary diligence would be exacting from it a higher degree of care and prudence than the law imposes upon it, its failure to observe such diligence, if such was the fact, was not, relatively to the plaintiff, negligence at all, and could not, therefore, be the basis of a recovery in his favor.
We have given this case much thought and deliberation, and our conclusion is that, under the evidence, the verdict cannot be supported upon legal principles, and ought to he set aside. Judyment reversed.